PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
ELLERY, David
Application No. 15/045,130
Filed: 16 Feb 2016
For: HERBAL FORMULATION FOR TREATING CHRONIC FATIGUE SYNDROME
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed May 07, 2021, to revive the above-identified application.

The petition is GRANTED.

The above-identified application became abandoned for failure to timely pay the appeal forwarding fee required by 37 CFR 41.45(b) within two months of the mailing of the Examiner’s Answer, mailed April 03, 2020.  As an appeal forwarding fee was not filed within the time period set forth in 37 CFR 41.45(a), the appeal was dismissed and the proceedings as to the rejected claims were terminated.  See 37 CFR 41.45(b).   As no claim was allowed, due to non-payment of the appeal forwarding fee, the application became abandoned by operation of law on June 04, 2020.  A Notice of Abandonment was mailed on February 12, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Appeal forwarding fee of $590, (2) the petition fee of $525, and (3) a proper statement of unintentional delay. 

A review of the file record indicates that petitioner is seeking status as a micro entity.  In this regard, the Certification of Micro Entity Status filed on May 07, 2021, has been made of record and micro entity status has been accorded.

This application is being referred to Technology Center AU 1655 for appropriate action in the normal course of business on the reply received May 07, 2021.

Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  All inquiries concerning the status of the processing of the application should be directed to Technology Center 1600 at (571) 272-1600.




/JOANNE L BURKE/Lead Paralegal Specialist, OPET